EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows:
	Claims 5, 8 and 12 have been canceled.
	Claim 1 has been amended as: 
	“A gateway device for relaying media transfer packets and media transfer control packets to control media transfer by the media transfer packets, the gateway device comprising:
	a detecting unit, including one or more processors, configured to monitor the media transfer packets and the media transfer control packets; [[and]]
	a generation unit, including one or more processors, configured to, when media transfer packets are received even though reception of media transfer control packets is stopped, generate and send out media transfer control packets based on the media transfer packets, 
	wherein the detection unit is configured to determine whether media transfer packets are continuously received; and
	the generation unit is configured to generate and send out media transfer control packets based on the media packets while media transfer packets are determined by the detection unit to be continuously received.”

	Claim 3 has been amended: 
	“A monitoring method executed by a gateway device for relaying media transfer packets and media transfer control packets to control media transfer by the media transfer packets, the monitoring method comprising:
	[[a step of]] monitoring the media transfer packets and the media transfer control packets; and
	[[a step of]] when media transfer packets are received even though reception of media transfer control packets is stopped, generating and sending out media transfer control packets based on the media transfer packets,
	wherein monitoring the media transfer packets and the media transfer control packets is performed in response to determining that a first media transfer packet has been received.”

	Claim 4 has been amended as follow:
	“A monitoring method executed by a gateway device for relaying media transfer packets and media transfer control packets to control media transfer by the media transfer packets, the monitoring method comprising:
	[[a step of]] monitoring the media transfer packets and the media transfer control packets; and
	[[a step of]] when media transfer packets are received even though reception of media transfer control packets is stopped, generating and sending out a call control signal indicating that media transfer is continued,
	wherein the [[step of]] monitoring the media transfer packets and the media transfer control packets is performed in response to determining that a first media transfer packet has been received.”

	Claim 6 has been amended as: “The gateway device according to claim [[5]] 1,”.
	
	Claim 7 has been amended as: “The gateway device according to claim [[5]] 1,”.

	Claim 9 has been amended as: “The monitoring method according to claim [[8]] 3 further comprising: 
	[[a step of]] determining whether media transfer packets are continuously received, wherein [[the step of]] generating and sending out media transfer control packets based on the media transfer packets is performed while media transfer packets are determined to be continuously received.”

	Claim 10 has been amended as: “the monitoring method according to claim 9 further comprising:
	[[a step of,]] in response to determining that media transfer packets are no longer continuously received, discontinuing [[a performance of the step of]] the generating and sending out media transfer control packets based on the media transfer packets.”

	Claim 11 has been amended as: “The monitoring method according to claim 9, wherein the [[step of]] generating and sending out media transfer control packets based on the media transfer packets is performed while media transfer packets are determined to be continuously received comprises:
	[[a step of]] periodically generating and sending out media transfer control packets based on the media transfer packets while media transfer packets are determined to be continuously received.”

	Claim 13 has been amended as: “The monitoring method according to claim 4 further comprising: 
	[[a step of]] determining whether media transfer packets are continuously received, wherein the [[step of]] generating and sending out a call control signal indicating that media transfer is continued is performed while media packets are determined to be continuously received.”

	Claim 14 has been amended as: “The monitoring method according to claim 13 further comprising:
	[[a step of]] generating and sending out a call control signal indicating that the media transfer has concluded in response to determining that packets are no longer continuously received.”

	Claim 15 has been amended as: “The monitoring method according to claim 13, wherein the [[step of]] generating and sending out a call control signal indicating that media transfer is continued comprises:
	[[a step of]] periodically generating and sending out a call control signal indicating that media transfer is continued while media transfer packets are determined to be continuously received.”
3.	Authorization for this examiner’s amendment was given in an interview with Attorney Xu Li, Reg. No. 75,127 on 24 May 2022.

4.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure:
	Sharma et al. (US 2016/0373585 A1) disclose “a UE is configured to, in response to detecting an absence of received packets associated with a voice call over a first time interval of a pre-determined length, initiate transmission of a first control packet to a base station.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412